internal_revenue_service number release date index number ----------------------- ----------------------------------- -------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-115268-07 date date legend legend ----------------------------------- ------------------------------- ---------- ------------------ company -------------------------------------------------- state trust grantors ---------------------------------------------------- ------------------------------------------ ---------------------------------------------------- entity -------------------------------------------------- a b c d dear ------------ ---------------------- ------------------- --------------- ------- -------------------------- plr-115268-07 we received your letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to that request company incorporated on a under the laws of state and elected to be treated as facts an s_corporation effective b company’s sole shareholder from the date of its incorporation until c was trust a grantor_trust in c trust created entity and contributed one percent of company’s stock to entity in exchange for all of entity’s stock entity was an ineligible shareholder under sec_1361 on d company learned that its s_corporation_election had terminated in c when entity became a shareholder of company subsequently trust liquidated entity and distributed company stock back to trust making trust the sole shareholder of company company represents that there was no tax_avoidance or retroactive tax planning involved in the transfer of its stock to entity in addition company trust and entity agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law sec_1361 provides that for purposes of subchapter_s the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 is effective on and after the date of cessation plr-115268-07 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the election was made or the termination occurred is a small_business_corporation and the corporation for which the election was made or the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in such ineffectiveness or the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg a transfer to a nonresident_alien conclusion based on the facts submitted and representations made we conclude that the termination of company’s s_corporation_election due to the transfer of company stock to entity an ineligible shareholder was inadvertent within the meaning of sec_1362 consequently upon the conditions prescribed below we conclude that company will continue to be treated as an s_corporation from c and thereafter unless company’s s election otherwise terminates under sec_1362 plr-115268-07 this ruling is contingent on company treating trust as owning the shares of company stock held by entity from c and thereafter accordingly trust the sole shareholder of company must include its pro_rata share of company’s items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and nonseparately_computed_income_or_loss as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions with respect to those shares as provided in sec_1368 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied regarding company’s eligibility to be an s_corporation under a power_of_attorney on file with this office we are sending the original of this letter to company and a copy to company’s representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s christine ellison chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
